Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 1 of 39




                      EXHIBIT B
Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 2 of 39




        U.S. DEPARTMENT OF EDUCATION
             OFFICE FOR CIVIL RIGHTS




        CASE PROCESSING
                CESSING MANUAL
                 (CPM)




               Revised February 2015 (V1.2)
        Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 3 of 39
Case Processing Manual                                                                 |Pagee 2


                                         INTRODUCTION

The mission of the Office for Civil Rights (OCR) is to ensure equal access to education and to promote
educational excellence throughout the nation through vigorous enforcement of civil rights. The Case
Processing Manual (CPM) provides OCR with the procedures to promptly and effectively investigate and
resolve complaints, compliance reviews and directed investigations to ensure compliance with the civil
rights laws enforced by OCR.
                Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 4 of 39
Case Processing Manual                                                                                                                                                                   |Pagee 3


TABLE OF CONTENTS
ARTICLE I                      EVALUATION OF COMPLAINTS ............................................................................... 4
Section 101           Determine What Constitutes a Complaint......................................................................................................................................... 4
Section 102           Assign a Case Number and Establish a File...................................................................................................................................... 5
Section 103           Acknowledge the Complaint.............................................................................................................................................................6
Section 104           Determine Subject Matter Jurisdiction..............................................................................................................................................6
Section 105           Determine Personal Jurisdiction .......................................................................................................................................................8
Section 106           Determine Whether the Complaint Allegations Are Timely ............................................................................................................ 8
Section 107           Determine Whether a Waiver Should Be Granted ............................................................................................................................ 8
Section 108           Dismissals.........................................................................................................................................................................................9
Section 109           Opening the Complaint Allegations(s) for Investigation................................................................................................................. 10
Section 110           Determine Whether to Close the Complaint Allegation(s)*............................................................................................................ 10
ARTICLE II                        EARLY COMPLAINT RESOLUTION AND RAPID RESOLUTION PROCESS14
Section 201           Early Complaint Resolution............................................................................................................................................................14
Section 202           Initiation and Termination of the ECR Process............................................................................................................................... 14
Section 203           Confidentiality of the ECR Process ................................................................................................................................................15
Section 204           Successful Conclusion of ECR .......................................................................................................................................................15
Section 205           Breach of ECR Agreements............................................................................................................................................................15
Section 206           Investigative Determination When ECR is not Achieved ............................................................................................................... 15
Section 207           Rapid Resolution Process (RRP) ....................................................................................................................................................15
ARTICLE III                       INVESTIGATION AND RESOLUTION................................................................... 17
Section 301           Essentials for Investigation and Resolution* .................................................................................................................................. 17
Section 302           Resolution Agreement Reached During an Investigation*.............................................................................................................. 19
Section 303           Investigative Determinations* ........................................................................................................................................................20
Section 304           Guidelines for Resolution Agreements ........................................................................................................................................... 21
Section 305           Letter of Impending Enforcement Action ....................................................................................................................................... 22
Section 306           Appeals...........................................................................................................................................................................................23
Section 307           Referrals from the Department of Justice (DOJ) and the Equal Employment Opportunity Commission (EEOC) ......................... 24
ARTICLE IV                         COMPLIANCE REVIEWS AND DIRECTED INVESTIGATIONS ..................... 25
Section 401           Compliance Reviews ......................................................................................................................................................................25
Section 402           Directed Investigations ...................................................................................................................................................................25
ARTICLE V                        MONITORING RESOLUTION AGREEMENTS ..................................................... 26
Section 501           Respond to Monitoring Reports and Verify Recipient’s Implementation ....................................................................................... 26
Section 502           Implementation problems ...............................................................................................................................................................26
Section 503           Modifications of Agreements..........................................................................................................................................................26
Section 504           Conclusion of Monitoring...............................................................................................................................................................27
ARTICLE VI                        INITIATION OF ENFORCEMENT ACTION ......................................................... 28
Section 601           Initiate Administrative Proceedings Where Appropriate................................................................................................................. 28
Section 602           Refer to DOJ Where Appropriate ...................................................................................................................................................28
Section 603           Enforcement for Denial of Access ..................................................................................................................................................28
Section 604           Enforcement for Failure to Comply with OCR Agreement............................................................................................................. 29
ARTICLE VII APPENDICES............................................................................................................... 30
Section 701 Special Intake Procedures .................................................................................................................................................................30
     (a) Age Discrimination Complaints................................................................................................................................................................30
     (b) Title VI Complaints against Proprietary Schools ...................................................................................................................................... 31
     (c) Title VI and Title IX Employment Complaints (see 29 C.F.R. §§ 1691.1 – 1691.13 and 28 C.F.R. §§ 42.601 – 42.613)......................... 31
     (d) Title II ADA Complaints (Other than Employment) (see 28 C.F.R. § 35.171(a)(2)(i)) ............................................................................ 32
     (e) Section 504 and Title II Disability Employment Complaints (see 28 C.F.R. Part 37 and 29 C.F.R. Part 1640)....................................... 32
Section 702 Data Collection and Information Gathering...................................................................................................................................... 33
     (a) Generally…………………………………………………………………………………………………………………………………...33
     (b) OCR’s Authority to Obtain Information ...................................................................................................................................................34
     (c) Requests for Records ................................................................................................................................................................................34
         1. Introduction …………………………………………………………………………………………………………………………...…35
         2. Notice…………………………………………………………………………………………………………………………………….35
         3. Privacy…………………………………………………………………………………………………………………………………...35
         4. Interviews with Minors (Persons under 18) or Legally Incompetent Individuals................................................................................... 36
         5. Records of Interviews ............................................................................................................................................................................36
Section 703      Freedom of Information Act and Privacy Act ................................................................................................................................ 36
Section 704      Recipients Operating Under Federal Court Order .......................................................................................................................... 37
     (a) United States a Party ................................................................................................................................................................................37
     (b) United States Not a Party .........................................................................................................................................................................38




Note: Most recent revisions are marked with an asterisk (*)
           Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 5 of 39
Case Processing Manual                                                                                                 |Pagee 4


ARTICLE
    C   I              EVALUATION
                        V U    ON O
                                  OF COMPLAINTS
                                     CO     N S


When OCR determines that written information provided to the U.S. Department of Education
(Department) is a complaint, OCR will establish whether it has sufficient information to proceed to
investigation. OCR will provide complainants with assistance regarding the nature of their rights and of
the OCR investigation process. Additionally, OCR will provide appropriate assistance to complainants
who are persons with disabilities, individuals of limited English proficiency, and persons whose
communication skills are otherwise limited.

To investigate the complaint, OCR may collect and analyze personal information. The Privacy Act of
1974, 5 U.S.C. § 552a, and the Freedom of Information Act (FOIA), 5 U.S.C. § 552, govern the use of
personal information collected by OCR. OCR does not reveal the name or other personal information
about an individual unless: (1) such information is necessary for the completion of an investigation or in
enforcement activities against an institution that violates the laws; (2) such information is required to be
disclosed under the FOIA or the Privacy Act; or (3) such information is permitted to be disclosed under
both the FOIA and the Privacy Act and OCR determines disclosure would further an interest of the
Department or the United States.

In addition, subject to the restrictions imposed by FOIA and the Privacy Act, OCR can release certain
information about a complaint to the press or general public, including the name of the school or
institution; the date a complaint was filed; the type of discrimination included in a complaint; the date a
complaint was resolved, dismissed or closed; the basic reasons for OCR’s decision; or other related
information. Under these circumstances, any information OCR releases to the press or general public will
not include the complainant’s name or the name of the person on whose behalf the complaint was filed
except as noted in the paragraph above.

All information within case files is subject to FOIA and the Privacy Act. See CPM Section 703.

SECTION 101             DETERMINE WHAT CONSTITUTES A COMPLAINT

A complaint is a written statement to the Department alleging that the rights of one or more persons have
been violated and requesting that the Department take action. Complainants must also provide their
contact information. Complaints may be filed online as well as by mail, fax, or in person. Some
correspondence that OCR receives, even if it concerns an alleged civil rights violation, may not be a
complaint. Upon receipt, OCR will determine whether or not the correspondence is a complaint.

The following are not complaints:

     x    Oral allegations that are not reduced to writing.
     x    Anonymous correspondence.
     x    Courtesy copies of correspondence or a complaint filed with or otherwise submitted to another
          person or other entity.
     x    Inquiries that seek advice or information but do not seek action or intervention from the
          Department.

The complaint should include a written explanation of what happened; identification of the person or
group injured by the alleged discrimination;1 and identification of the person or institution alleged to have

1
  This manual uses the term “complainant” throughout. Note: The term “complainant” may also refer to the person or group injured by the
alleged discriminations on whose behalf a complainant files a complaint.
            Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 6 of 39
Case Processing Manual                                                                                                          |Pagee 5


discriminated. Generally, statistical data alone are not sufficient to warrant opening an investigation, but
can serve to support the opening of an investigation when presented in conjunction with other facts and
circumstances.

SECTION 102              ASSIGN A CASE NUMBER AND ESTABLISH A FILE

OCR’s complaint processing commences on the date that a complaint is received by the appropriate OCR
Enforcement Office. Complaints received by electronic mail or by fax, over a weekend, or on a holiday
will be considered received on the next workday. Upon receipt by the appropriate Enforcement Office,
OCR assigns the incoming complaint a case number. OCR establishes a case file for each
complaint. The complaint, however it was filed, must be included in the case file.

In cases of multiple complaints, the following guidelines will be applied in determining how many case
numbers should be assigned:

     x     When OCR receives multiple identical complaints filed at the same time by the same complainant
           against the same recipient, OCR will assign one case number to the complaints.
     x     OCR will assign a separate case number to each recipient 2 named in the complaint. If, during the
           course of the investigation, OCR determines that other recipients are involved in the alleged acts
           of discrimination, OCR will open separate complaints and assign a separate case number for each
           such recipient; the case opening date for such complaints is the date on which OCR determines
           that other recipients are involved.
     x     Complaints from more than one person against the same recipient that contain different or distinct
           allegations are treated as separate complaints and assigned separate case numbers.
     x     Complaints filed by one or more than one person that raise substantially identical allegations
           against the same recipient may be treated as one complaint and assigned one case number when
           OCR makes this determination prior to the docketing of the new complaint(s). When OCR is
           currently investigating a complaint(s) against the same recipient, a complaint(s) that is filed
           subsequently and that raises substantially identical allegations will be assigned a separate case
           number(s) and reviewed to determine whether to consolidate the investigation of the subsequently
           filed complaint(s) with the existing investigation.
     x     New complaint allegations filed by the same person against the same recipient after OCR has
           begun to investigate the original complaint are reviewed on a case-by-case basis to determine
           whether the allegations should be added to the open complaint or treated as a new complaint and
           assigned a separate case number and, if treated as a new complaint, whether to consolidate the
           investigation of the subsequently filed complaint allegation(s) with the investigation of the
           allegation(s) in the original complaint.


                                                                                                                       Revised October 2015




2
  This manual uses the term “recipient” throughout. With respect to Title VI, Title IX, Section 504 and the Age Discrimination Act, a recipient is
an entity that receives federal financial assistance. With respect to the Boy Scouts of America Equal Access Act, a recipient is a public
elementary or secondary school or local or State educational agency that receives funds made available through the Department and with respect
to Title II, the term is intended to include public entities whether or not they receive federal financial assistance. Specifically, the Department of
Justice has identified the Department of Education as the designated agency to carry out Title II compliance activities regarding public
elementary and secondary education systems and institutions, public institutions of higher education and vocational education (other than schools
of medicine, dentistry, nursing, and other health-related schools) and public libraries
        Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 7 of 39
Case Processing Manual                                                                      |Pagee 6


SECTION 103       ACKNOWLEDGE THE COMPLAINT

OCR will promptly acknowledge receipt of the complaint. The complainant will be informed that the
complaint will be evaluated to determine whether OCR has authority to investigate the allegations and
that further communications about the complaint will be forthcoming. A Consent Form, a Complaint
Form, and OCR Complaint Processing Procedures are available at:
(https://www2.ed.gov/about/offices/list/ocr/complaintform.pdf).

In addition to the complaint, a signed Consent Form may be required. When disclosure of the identity of
the complainant is necessary in order to resolve the complaint, OCR will require written consent before
proceeding. The complainant will be informed that the complaint will be closed if written consent is
necessary in order to resolve the complaint and is not received within 20 calendar days of the date of the
acknowledgement letter or the date the Consent Form is requested from the complainant. The signed
Consent Form may be submitted to OCR by mail, fax, electronic mail or in person.

When OCR has determined that consent is necessary in order to resolve the complaint and OCR has not
received a signed Consent Form by the 15th calendar days of the date of the acknowledgment letter or the
date the Consent Form is requested from the complainant, OCR will contact the complainant (e.g., by
phone) to inform the complainant that the complaint will be closed if the signed Consent Form is not
received within 5 calendar days. If OCR does not receive signed written Consent Form, the complaint
will be dismissed, and the complainant informed in writing.

A complainant filing on behalf of or pertaining to another person(s) is responsible for securing any
necessary written consent from that individual, including when a parent files for a student over the age of
18. Where the person is a minor (under the age of 18) or a legally incompetent adult, the Consent Form
must be signed by that person’s parent or legal guardian. Parental or legal guardian consent may not be
required for persons under the age of 18 if they are emancipated under state law and are therefore
considered to have obtained majority. Proof of emancipation or incompetence must be provided.

SECTION 104       DETERMINE SUBJECT MATTER JURISDICTION

OCR must have jurisdiction over the subject matter of the complaint. For OCR to establish subject matter
jurisdiction, the complaint must allege, or OCR must be able to infer from the facts given, an allegation
of: (1) discrimination based on race, color, national origin, sex, disability or age, (2) discrimination in
violation of the Boy Scouts of America Equal Access Act of 2001, or (3) retaliation for the purpose of
interfering with any right or privilege secured by the civil rights laws enforced by OCR, or as a result of
making a complaint, testifying, or participating in any manner in an OCR proceeding. See 34 C.F.R. §§
100.7(e), 104.61, 106.71, 108.9, 110.34; and 28 C.F.R. § 35.134.

When the subject matter of a complaint allegation(s) does not fall under any of the following statutory
and regulatory authorities, OCR will dismiss the allegation(s) pursuant to CPM Section 108.

OCR has jurisdiction pursuant to the following statutory and regulatory authorities:

    x   Title VI of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000d et seq., 34 C.F.R. Part 100.

        Under Title VI, OCR has jurisdiction to investigate complaints involving individuals covered by
        the law (e.g., applicants, students, parents) and certain employment complaints based on race,
        color, or national origin. With respect to employment, OCR has jurisdiction if: (1) the alleged
        discrimination could adversely affect program beneficiaries on the basis of race, color, or national
        origin, or (2) a primary objective of the federal financial assistance is to provide employment.
      Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 8 of 39
Case Processing Manual                                                                    |Pagee 7


      See CPM subsection 701(b) for processing Title VI complaints with respect to proprietary
      vocational schools. For employment complaints, OCR follows procedures consistent with the
      employment coordinating regulations at 28 C.F.R. Part 42 and 29 C.F.R. Part 1691. See CPM
      subsection 701(c).

  x   Title IX of the Education Amendments of 1972, as amended, 20 U.S.C. §§ 1681 et seq., 34
      C.F.R. Part 106.

      Under Title IX, OCR has jurisdiction to investigate complaints involving individuals covered by
      the law (e.g., applicants, students, parents) and employment complaints based on sex that involve
      educational programs and activities. For employment complaints, OCR follows procedures
      consistent with the employment coordinating regulations at 28 C.F.R. Part 42 and 29 C.F.R. Part
      1691. See CPM subsection 701(c).

  x   Section 504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 794, 34 C.F.R. Part
      104.

      Under Section 504, OCR has jurisdiction to investigate complaints involving individuals covered
      by the law (e.g., applicants, students, parents) and employment complaints based on disability.
      For employment complaints, OCR follows procedures consistent with the employment
      coordination regulations at 28 C.F.R. Part 37 and 29 C.F.R. Part 1640. See CPM subsection
      701(e).

  x   Age Discrimination Act of 1975, 42 U.S.C. §§ 6101 et seq., 34 C.F.R. Part 110.

      Under the Age Discrimination Act, OCR has jurisdiction to investigate complaints involving
      individuals covered by the law (e.g., applicants, students, parents). For instructions regarding
      referral of complaints to the Federal Mediation and Conciliation Service (FMCS) before
      investigation, see CPM subsection 701(a). OCR does not have jurisdiction over employment
      under the Age Discrimination Act. See CPM subsection 701(a).

  x   Title II of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12131 et seq., 28 C.F.R.
      Part 35.

      Under Title II, OCR has jurisdiction to investigate complaints involving individuals covered by
      the law (e.g., applicants, students, parents) and employment complaints based on disability. For
      employment complaints, OCR follows procedures consistent with the employment coordination
      regulations at 28 C.F.R. Part 37 and 29 C.F.R. Part 1640, which address coordinating disability
      employment complaints with DOJ and EEOC. See CPM subsection 701(e).

  x   Boy Scouts of America Equal Access Act of 2001, 20 U.S.C. § 7905, 34 C.F.R. Part 108.

      Under the Boy Scouts Act, OCR has jurisdiction to investigate complaints involving the denial of
      equal access or a fair opportunity to meet to, or discrimination against, any group officially
      affiliated with the Boy Scouts of America or officially affiliated with any other youth group listed
      in Title 36 of the United States Code.
           Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 9 of 39
Case Processing Manual                                                                                                     |Pagee 8


SECTION 105             DETERMINE PERSONAL JURISDICTION

OCR must also have jurisdiction over the institution alleged to have discriminated. Under Title VI, Title
IX, Section 504, and the Age Discrimination Act, OCR has jurisdiction over institutions that receive
federal financial assistance from the Department and institutions for which OCR has been delegated
authority from other federal agencies. Under Title II, OCR has jurisdiction over public elementary and
secondary education systems and institutions, public institutions of higher education and vocational
education (other than schools of medicine, dentistry, nursing, and other health-related schools), and public
libraries – regardless of whether these institutions receive federal financial assistance. Under the Boy
Scouts Act, OCR has jurisdiction over public elementary schools, public secondary schools, local
educational agencies and State educational agencies that receive funds made available through the
Department. When a complaint is filed against an institution OCR does not cover, OCR will not proceed
further and will dismiss the complaint in accordance with CPM Section 108. When appropriate, OCR
will refer the complaint to the appropriate agency. See CPM Section 701.

SECTION 106 DETERMINE WHETHER THE COMPLAINT ALLEGATIONS ARE TIMELY

OCR will take action only with respect to those complaint allegations (except allegations of age
discrimination and, in special circumstances, allegations relating to breach of Early Complaint Resolution
agreements) that have been filed within 180 calendar days of the date of the last act of alleged
discrimination, unless the complainant is granted a waiver under CPM Section 107. With respect to
complaint allegations of age discrimination, OCR will take action with respect to those complaint
allegations that have been filed within 180 days of the date the complainant first had knowledge of the
alleged discrimination. OCR may extend this time limit for age discrimination complaints for good cause
shown. See CPM subsection 701(a). With respect to the timeliness requirements for allegations relating
to the breach of Early Complaint Resolution agreements, see CPM subsection 204(a).

The filing date of a complaint is the following:

     x     The date the complaint is postmarked or received by any Department office,3 whichever is earlier.
     x     For Title II complaints referred from DOJ, the date the complaint is received by DOJ.

(a) Continuing Policy or Practice

Timely allegations may include those where the complainant alleges a continuing discriminatory policy or
practice. In evaluating the complaint allegations, OCR shall determine whether there is a continuing
discriminatory policy or practice.

SECTION 107             DETERMINE WHETHER A WAIVER SHOULD BE GRANTED

If a complaint allegation4 is not filed in a timely manner (see CPM Section 106), OCR will notify the
complainant of the opportunity to request a waiver. OCR may grant a waiver of the 180-day filing
requirement for reasons such as:

(a) The complainant could not reasonably be expected to know the act was discriminatory within the
    180-day period, and the complaint allegation was filed within 60 days after the complainant became

3
 The filing date of complaints filed online or sent by electronic mail or by fax will be the date the complaint was filed online or sent to OCR.
4
 Although the manual refers to “complaints” and “complaint allegations,” OCR makes a determination as to each allegation in a complaint. For
example, in a single complaint, OCR may decide that it is appropriate to proceed to complaint investigation on one or more allegations while
dismissing or closing another allegation of other allegations. The complainant will be informed of OCR’s decision with respect to each
allegation.
          Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 10 of 39
Case Processing Manual                                                                                                    |Pagee 9


     aware of the alleged discrimination (note that lack of previous awareness of OCR or the civil rights
     laws enforced by OCR is not a basis for a waiver).

(b) The complainant was unable to file a complaint because of incapacitating illness or other
    incapacitating circumstances during the 180-day period, and the complaint allegation was filed within
    60 days after the period of incapacitation ended.

(c) The complainant filed a complaint alleging the same discriminatory conduct within the 180-day
    period with another federal, state, or local civil rights enforcement agency, or federal or state court,
    and filed a complaint with OCR within 60 days after the other agency had completed its investigation
    or, in the case of a court, there had been no decision on the merits or settlement of the complaint
    allegations. (Dismissal with prejudice is considered a decision on the merits.)

(d) The complainant filed, within the 180-day period, an internal grievance with the recipient of federal
    financial assistance, or a due process hearing, alleging the same discriminatory conduct that is the
    subject of the OCR complaint, and the complaint is filed no later than 60 days after the internal
    grievance is concluded.

(e) Unique circumstances generated by OCR’s action have adversely affected the complainant.

When a waiver is not requested or requested but not granted, the allegation will be dismissed in
accordance with CPM Section 108 and OCR will issue a closure letter to the complainant explaining the
reason for the decision.

SECTION 108             DISMISSALS

OCR will assist the complainant in understanding the information that OCR requires in order to proceed
to the investigation of the complainant’s allegation(s). This will include explaining OCR’s investigation
process and the rights of the complainant under the statutes and regulations enforced by OCR. OCR will
also specifically identify the information necessary for OCR to proceed to investigation. OCR staff will
provide appropriate assistance to complainants who are persons with disabilities, individuals of limited
English proficiency, or persons whose communication skills are otherwise limited.

If OCR decides not to open an allegation for investigation for any of the reasons identified in CPM
Sections 104, 105, 106, 107, and/or 110, it will dismiss the allegation or, if appropriate, the complaint in
its entirety.

OCR will also dismiss an allegation for the following reasons:

(a) The allegation, on its face or as clarified in the evaluation process, fails to state a violation of one of
    the laws OCR enforces.

(b) The allegation lacks sufficient detail (i.e., who, what, where, when, how) for OCR to infer that
    discrimination or retaliation may have occurred or is occurring.

(c) The allegation is so speculative, conclusory5 or incoherent that it is not sufficiently grounded in fact
    for OCR to infer that discrimination or retaliation may have occurred or is occurring.


5
 This provision applies where the complaint allegation (including any additional information provided by the complainant) does not provide
sufficient information to raise the allegation above the level of speculation. The complaint must provide more than conclusions of alleged
violations of the laws enforced by OCR.
          Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 11 of 39
Case Processing Manual                                                                                                     |Pagee 10


Before dismissing a complaint allegation under CPM subsections 108 (b) or (c), OCR will contact the
complainant to provide appropriate assistance by explaining in writing (by letter or via electronic mail)
the information necessary for OCR to open an investigation of the complaint allegation, ask the
complainant to provide this information to OCR within 20 calendar days of the date of the written request
and advise the complainant that the complaint allegation will be dismissed if the information is not
received by that date. OCR will dismiss the complaint allegation if the requested information is not
received within 20 calendar days of the date of the written request.

When a complaint allegation is dismissed, OCR will issue a closure letter to the complainant explaining
the reason for the decision.

SECTION 109 OPENING THE COMPLAINT ALLEGATION(S) FOR INVESTIGATION

When OCR opens a case for investigation, it will issue letters of notification to the complainant and the
recipient that contain, at a minimum, the following information:

     x     OCR's jurisdiction with applicable regulatory citations.
     x     The allegations to be investigated.
     x     A statement that OCR is a neutral fact-finder and citing the CPM.
     x     Information about OCR's Early Complaint Resolution process.
     x     Contact information for the OCR staff person who will serve as the complainant's and the
           recipient’s primary contact during the investigation and resolution of the complaint.

A copy of "OCR Complaint Processing Procedures" will be included with the letter to the recipient.

SECTION 110 DETERMINE WHETHER TO CLOSE THE COMPLAINT ALLEGATION(S) 6

Generally, CPM Section 110 is applied to close complaint allegation(s) during evaluation or during the
early stages of the investigation. Where OCR has obtained sufficient evidence to support a finding, OCR
will proceed in accordance with the appropriate provisions set forth in CPM Section 303. When OCR
closes a complaint for any of the reasons identified in CPM Section 110, it will issue a closure letter to the
complainant explaining the reason(s) for the decision and, when a letter of notification has already been
issued to the recipient, also issue a closure letter to the recipient.

OCR will close the complaint allegation(s) for the following reasons:

(a) The same complaint allegations have been filed by the complainant against the same recipient with
    another federal, state, or local civil rights enforcement agency or through a recipient’s internal
    grievance procedures, including due process proceedings, and

    1.    Where the allegations filed with OCR are currently pending before another federal, state, or
          local civil rights enforcement agency or through a recipient’s internal grievance procedures,
          including due process proceedings, and OCR anticipates that all allegations will be investigated
          and that the remedy will be the same as the remedy that would be obtained if OCR were to find a
          violation of the complaint and that there will be a comparable resolution process under comparable
          legal standards. OCR will advise the complainant that she or he may re-file within 60 days of the
          completion of the other entity’s action. Generally, OCR will not conduct its own investigation;


6
  Note: When after opening a complaint for investigation, OCR determines that any of the criteria set forth in Section 110 has been met, a
complaint will be "administratively closed."
        Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 12 of 39
Case Processing Manual                                                                       |Pagee 11


       instead, OCR reviews the results of the other entity’s determination and decides whether the other
       entity provided a comparable resolution process under comparable legal standards.

   2. Where the allegations filed with OCR have been resolved by another federal, state, or local civil
      rights enforcement agency or through a recipient’s internal grievance procedures, including
      due process proceedings, and all allegations were investigated, any remedy obtained is the same
      as the remedy that would be obtained if OCR were to find a violation of the complaint and there
      was a comparable resolution process under comparable legal standards.

(b) The same allegations have been filed by the complainant against the same recipient with state or
    federal court. An OCR complaint may be re-filed within 60 days following termination of the court
    proceeding if there has been no decision on the merits or settlement of the complaint allegations.
    (Dismissal with prejudice is considered a decision on the merits.) Where OCR has obtained
    sufficient evidence to support a finding (under CPM subsection 303(a) (insufficient evidence) or
    CPM subsection 303(b) (violation)) with regard to any allegation(s) or where any allegation(s) being
    investigated by OCR are not before the court, OCR will not close the allegation(s), but will proceed
    in accordance with the appropriate provisions set forth in CPM Section 303.

(c) The complaint allegations are foreclosed by previous decisions of the federal courts, the U.S.
    Secretary of Education, or the U.S. Department of Education’s Civil Rights Reviewing Authority.

(d) The complaint allegations are foreclosed by OCR policy determinations.

(e) OCR obtains credible information indicating that the allegations raised by the complaint have been
    resolved, and there are no systemic allegations. In such a case, OCR will attempt to ascertain the
    apparent resolution. When OCR determines that there are no current allegations appropriate for
    further resolution, the complaint will be closed.

OCR may close a complaint for the following reasons:

(f) OCR determines that its ability to complete the investigation is substantially impaired by the
    complainant's refusal to provide information that is reasonably accessible to the complainant and is
    necessary for investigation of the complaint. Generally, this subsection does not apply where the
    investigation raises systemic issues that warrant continuing the investigation. OCR will include
    documentation in the case file of its efforts to contact the complainant by phone, in writing, or via
    electronic mail to request the necessary information and of the recipient’s refusal to provide
    information.

(g) OCR determines that its ability to complete the investigation is substantially impaired by its inability
    to contact the complainant in order to obtain information that is necessary for investigation of the
    complaint. Generally, this subsection does not apply where the investigation raises systemic issues
    that warrant continuing the investigation. OCR will include documentation in the case file of its
    unsuccessful efforts to contact the complainant by phone, in writing, or via electronic mail to request
    the necessary information.

(h) The same complaint allegations have been filed by someone other than the complainant against the
    same recipient with another federal, state, or local civil rights enforcement agency or through a
    recipient’s internal grievance procedures, including due process proceedings, and

   1. Where the allegations filed with OCR are currently pending before another federal, state, or
      local civil rights enforcement agency or through a recipient’s internal grievance procedures,
        Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 13 of 39
Case Processing Manual                                                                      |Pagee 12


       including due process proceedings, and OCR anticipates that all allegations will be investigated
       and that the remedy will be the same as the remedy that would be obtained if OCR were to find a
       violation of the complaint and that there will be a comparable resolution process under comparable
       legal standards. OCR will advise the complainant that she or he may re-file within 60 days of the
       completion of the other entity’s action. Generally, OCR will not conduct its own investigation;
       instead, OCR reviews the results of the other entity’s determination and decides whether the other
       entity provided a comparable resolution process under comparable legal standards.

   2. Where the allegations filed with OCR have been resolved by another federal, state, or local civil
      rights enforcement agency or through a recipient’s internal grievance procedures, including
      due process proceedings, and all allegations were investigated, any remedy obtained is the same
      as the remedy that would be obtained if OCR were to find a violation of the complaint and there
      was a comparable resolution process under comparable legal standards.

(i) Where a class action with the same allegation(s) has been filed against the same recipient with state or
    federal court and the relief sought is the same as would be obtained if OCR were to find a violation of
    the complaint allegation(s). An OCR complaint may be re-filed within 60 days following termination
    of the court proceeding if there has been no decision on the merits or settlement of the state or federal
    complaint. Where OCR has obtained sufficient evidence to support a finding under CPM subsection
    303(a) (insufficient evidence) or CPM subsection 303(b) (violation) with regard to any allegation(s),
    OCR will not close the allegation(s), but will proceed in accordance with the appropriate provisions
    set forth in CPM Section 303.

(j) The complaint is a continuation of a pattern of complaints previously filed by the complainant or
    someone other than the complainant involving the same allegation(s) and/or the same issue(s) against
    the same recipient or against another recipient that have been found to be without merit by OCR.

(k) OCR has recently addressed or is currently addressing the same allegation(s) and/or the same issue(s)
    involving the same recipient in a compliance review, directed investigation or an OCR complaint.

(l) The complainant withdraws the complaint after OCR has opened it for investigation. OCR will
    determine whether the investigation raises systemic issues that warrant continuing the investigation,
    notwithstanding the complainant’s withdrawal. Moreover, where OCR has obtained sufficient
    evidence to support a finding under CPM subsection 303(a) (insufficient evidence) or CPM
    subsection 303(b) (violation) with regard to any allegation(s), OCR will not close the allegation(s),
    but will proceed in accordance with the appropriate provisions set forth in CPM Section 303.

(m) OCR transfers or refers the complaint to another agency for investigation. See CPM Section 701.

(n) The death of the complainant makes it impossible to investigate the allegations fully, or forecloses the
    possibility of individual relief. Generally, this provision does not apply where the investigation raises
    systemic issues that warrant continuing investigation or where the allegations involved potential relief
    beyond that solely for the complainant.

(o) The allegations are moot because:

    1. There are no current allegations appropriate for further investigation and resolution.
    2. There are no systemic allegations or issues.
    3. The allegations do not involve potential relief beyond that solely for the complainant.

                                                                                      Revised October 2015
           Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 14 of 39
Case Processing Manual                                                                                                          |Pagee 13


     4. There is no need for the recipient to change its policies, or procedures or practices in order to
        prevent possible future discrimination.7




7
  For the purposes of this Section, a child graduating or otherwise leaving a school or school district generally will not be sufficient to dismiss or
close an allegation based on mootness. However, there are situations where dismissal or closure would be appropriate if the complaint allegation
relates only to the particular student and the appropriate and available remedy requires the student’s presence in the school district.
        Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 15 of 39
Case Processing Manual                                                                     |Pagee 14


ARTICLE II EARLY COMPLAINT RESOLUTION AND RAPID RESOLUTION
           PROCESS


SECTION 201 EARLY COMPLAINT RESOLUTION

The Early Complaint Resolution (ECR) process facilitates the resolution of complaints by providing an
early opportunity for the parties involved to voluntarily resolve the complaint allegations. OCR will
consider whether a complaint is appropriate for ECR, as early as possible, including during the
evaluation. When OCR determines that a complaint is appropriate for ECR, it shall contact the parties to
offer this resolution option.

(a) OCR's Role

    x   To serve as an impartial, confidential facilitator between the parties.
    x   To inform the parties of ECR procedures, establish a constructive tone, and encourage the parties
        to work expeditiously and in good faith toward a mutually acceptable resolution.
    x   To review the allegations that OCR has accepted for investigation with the parties and assist both
        parties in understanding the pertinent legal standards and possible remedies.
    x   To facilitate a discussion between the parties regarding possible actions that the parties may
        consider in working toward a resolution.
    x   To offer assistance, as appropriate, with regard to reducing any resolution to writing. When an
        agreement is reached, the parties are informed that OCR will issue a closure letter reflecting the
        resolution of the complaint by agreement of the parties.

(b) Role of the Participants

    x   To participate in the discussions in good faith.
    x   To consider offers or suggestions with an open mind and to work constructively toward a
        mutually acceptable resolution.
    x   To implement any agreement in good faith.

OCR does not sign, approve, endorse and monitor any agreement reached between the parties.

SECTION 202       INITIATION AND TERMINATION OF THE ECR PROCESS

When OCR determines that ECR is appropriate and the complainant and the recipient are willing to
proceed with this resolution option, OCR will designate staff to facilitate an agreement between the
recipient and complainant. To the extent possible, staff assigned to conduct ECR of a complaint shall not
be staff assigned to the investigation of that complaint.

An Agreement to Participate in ECR must be reviewed and either signed or verbally agreed to by the
complainant and recipient. In circumstances where verbal agreement is obtained, the ECR facilitator shall
send a letter or electronic mail to the parties confirming the Agreement.

OCR has the discretion to suspend its investigation for up to 30 calendar days to facilitate an agreement
between the parties. If an agreement has not been reached, OCR will resume its investigation if it had
been suspended.
        Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 16 of 39
Case Processing Manual                                                                       |Pagee 15


SECTION 203       CONFIDENTIALITY OF THE ECR PROCESS

A Confidentiality Agreement must be reviewed and signed or verbally agreed to by the ECR facilitator
and the parties to the ECR, (the complainant or complainant’s representative and the recipient or
recipient’s representative). In circumstances where verbal agreement is obtained, the ECR facilitator
shall send a letter or electronic mail to the parties confirming this Agreement.

In order to maintain confidentiality of the ECR process, any notes taken during ECR by the facilitator
and/or any records or other documents offered by either party to the facilitator during ECR will be kept in
a separate file and will not be shared with the staff member(s) assigned to investigate the complaint.

SECTION 204 SUCCESSFUL CONCLUSION OF ECR

At the conclusion of ECR, OCR will obtain a copy of a statement that the allegation(s) has been resolved,
signed by the complainant, or a copy of any agreement that has been signed by the parties. Once
resolution of any allegation has been obtained, OCR will notify the parties in writing that the allegation(s)
has been resolved; other outstanding issues, if any, are to be resolved through the investigation and
resolution process. See CPM Article III. A copy of the ECR agreement between the parties will be
attached to the closure letter.

SECTION 205         BREACH OF ECR AGREEMENTS

OCR will not monitor the agreement, but will inform the parties that if a breach occurs, the complainant
has the right to file another complaint. If a new complaint is filed, OCR will not address the alleged
breach of the agreement. Instead, OCR will determine whether to investigate the original allegation.
When making this determination, OCR will consider the nature of the alleged breach, its relation to any
alleged discrimination and any other factors as appropriate. To be considered timely, the new complaint
must be filed either within 180 calendar days of the date of the last act of alleged discrimination or within
60 calendar days of the date the complainant obtains information that a breach occurred, whichever date
is later.

SECTION 206       INVESTIGATIVE DETERMINATION WHEN ECR IS NOT ACHIEVED

OCR will monitor the process of ECR to ensure adequate time for completion of the investigation in the
event that ECR is unsuccessful. Where ECR is unsuccessful, investigation must proceed to ensure
completion in accordance with case processing procedures.

SECTION 207       RAPID RESOLUTION PROCESS (RRP)

The Rapid Resolution Process (RRP) is an expedited case processing approach that can be utilized in
substantive areas determined by OCR to be appropriate for such resolution. RRP provides an opportunity
to resolve complaints and to obtain information and make determinations early. The outcomes in all RRP
cases must meet OCR’s standards for legal sufficiency. Any resolution agreement reached through RRP
must be aligned with the allegations and issues in the complaint deemed appropriate for resolution
pursuant to RRP. See CPM Article III.

Once OCR has received any necessary signed Consent Form from the complainant (see CPM Section
103) and has determined that the complaint is appropriate for RRP, OCR will promptly attempt to resolve
the complaint and obtain information necessary to make a compliance determination. OCR may contact a
        Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 17 of 39
Case Processing Manual                                                                           |Pagee 16


recipient prior to sending a letter of notification or after sending a letter of notification to determine if the
recipient is interested in immediately resolving or has taken action to resolve the complaint allegation(s).

In those substantive areas determined by OCR, RRP may be used to resolve complaints under the
following circumstances:

(a) Where a recipient has already taken action that will resolve the complaint, the complaint may be
    resolved without an agreement where appropriate relief is verified and the relief does not require
    monitoring by OCR. Under this circumstance, OCR will issue a closure letter.

(b) Where a recipient has indicated that it is willing to take action in the future to resolve the complaint,
    or the recipient has already taken action that requires monitoring, the complaint may be resolved by
    obtaining a resolution agreement, the implementation of which OCR will monitor. See CPM Section
    304. Under this circumstance, OCR will issue a resolution letter.

(c) Where OCR obtains sufficient information from the recipient to make a compliance determination
    pursuant to CPM Section 303, OCR will issue a letter of finding pursuant to CPM subsection 303(a)
    or OCR will issue a letter of finding and obtain a resolution agreement pursuant to CPM subsection
    303(b), the implementation of which OCR will monitor.

For cases in RRP, the Enforcement Office must ensure expeditious completion in accordance with case
processing procedures.
          Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 18 of 39
Case Processing Manual                                                                              |Pagee 17


ARTICLE III INVESTIGATION AND RESOLUTION


OCR will ensure that investigations are legally sufficient and that they are dispositive of the allegations
and issues raised. Effective February 8, 2016, OCR implemented the Case Resolution Processing
Document. OCR resolution agreements will be drafted to ensure compliance with the civil rights laws
enforced by OCR.

SECTION 301          ESSENTIALS FOR INVESTIGATION AND RESOLUTION

(a) Case Planning 8

Case planning will begin as early as possible, will be thorough, and will be conducted throughout the life
of every case to ensure high quality decisions, prompt investigations and efficient use of OCR resources.
Planning decisions will reflect sound legal standards and will be adjusted as necessary to take into
account information obtained during case processing. See CPM Section 702. The scope of OCR’s
investigation and resolution activities will depend upon the particular complaint allegation(s), issues(s)
and applicable legal standards. Management is accountable for effective planning and will participate in
critical planning decisions commensurate with the nature and complexity of the case, to ensure consistent
high quality casework.

The following essential elements of case planning will be addressed in every OCR file (unless
inapplicable):

      x    Allegation(s) and issue(s).
      x    OCR’s jurisdiction over the subject matter and recipient.
      x    Investigation strategy (i.e., what data and/or information are necessary to resolve the case and the
           means and methods OCR will employ to obtain the relevant data and/or information).
      x    Resolution agreement.

The case file will contain documentation that supports the decisions made. Planning documentation
should be organized so that it can be readily located in the case file. In routine closures under Article I,
the required documentation may be satisfied by the closure letter.

All investigative planning activities will address:

      x    Required action(s) to achieve compliance, including determining whether it is appropriate to
           obtain interim relief for the complainant. If interim relief is appropriate, as soon as OCR
           identifies the need for such relief, OCR will contact the recipient as early as possible to secure it.
      x    Dates for completion of specific actions.
      x    Verification/reporting requirements (e.g. a description of specific data, documentation and other
           needed information).
      x    Dates for reporting to OCR.

                                                                                              Revised February 2016




8
    Case planning activities will be documented in the Case Resolution Processing Document.
        Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 19 of 39
Case Processing Manual                                                                         |Pagee 18


    x   Efficient resource use, including investigation methods used by recipients to track and evaluate
        their compliance with their legal responsibilities (e.g., climate surveys and other self-assessment
        tools), individual interviews, onsite visits, use of surveys, where appropriate, to obtain
        information from a large number of witnesses (e.g., teachers, administrators, students).

OCR will document its efforts to obtain data from the recipient or access to recipient witnesses. See CPM
Section 603 and CPM Section 702.

(b) Compliance Concerns Unrelated to the Complaint

When during the course of the investigation of a complaint, OCR identifies new compliance concerns
involving unrelated issues that were not raised in the complaint or issues under investigation, OCR may,
during the investigation, address any compliance concerns and/or identified violations in the resolution
letter and resolution agreement or, depending on the nature of the compliance concerns, provide technical
assistance or consider the compliance concerns for a possible compliance review. See CPM Section 401.

(c) Resolution Letters and Letters of Finding(s)

Resolution letters and letters of finding(s) will address all allegations and issues in the cases. The letters
must include, as appropriate for the type of closure (see CPM Section 302 and CPM Section 303):

    x   A statement of the allegations and issues in the case.
    x   A statement of OCR’s jurisdictional authority, including recipient status and the statutory basis
        for the investigation.
    x   A statement of each allegation and issue and the findings of fact for each, supported by any
        necessary explanation and/or analysis of the evidence on which the findings are based.
    x   Conclusions for each allegation and issue that reference the relevant facts, the applicable
        regulation(s) and OCR policy, and the appropriate legal standards.
    x   When negotiations have resulted in an agreement pursuant to CPM Section 304, a statement that,
        when fully implemented, the resolution agreement will address all of OCR’s compliance concerns
        and that OCR will monitor the implementation of the agreement until the recipient is in
        compliance with the statute(s) and regulations at issue in the case. See CPM Section 304 and
        CPM Article V. The letter will include a copy of the agreement.
    x   When negotiations have not resulted in an agreement, a description of OCR’s unsuccessful
        attempts to resolve the complaint.
    x   All letters of finding(s) will state: “The complainant may have a right to file a private suit in
        federal court whether or not OCR finds a violation.” For service complaints under the Age
        Discrimination Act, the complainants may file in federal court only after they have exhausted
        administrative remedies. See CPM subsection 701(a).

(d) Options for Resolution

The provisions of a resolution agreement will be aligned with the allegations, issues investigated, and the
information obtained during the investigation. The resolution agreement must include action steps that,
when implemented, will remedy the discrimination at issue in the case. Where OCR has obtained
sufficient evidence to support a finding under CPM subsection 303(a) (insufficient evidence) or CPM
subsection 303(b) (violation) with regard to any allegation(s), OCR will not close the allegation(s), but
will proceed in accordance with the appropriate provisions set forth in CPM Section 303.
        Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 20 of 39
Case Processing Manual                                                                       |Pagee 19


A “mixed resolution” is appropriate for complaints with multiple allegations and issues, where the
investigation thus far has found a violation with regard to some allegations and issues and/or insufficient
evidence with regard to other allegations and issues, and/or where there are some allegations and issues
that are appropriate to resolve prior to the conclusion of their investigation. The letter that OCR issues in
such a “mixed resolution” case must state the allegations and issues for which OCR has made a finding(s)
(either violation or insufficient evidence), state OCR’s finding(s) and the basis therefor, and must state the
allegations and issues that are being resolved prior to the conclusion of the investigation.

SECTION 302       RESOLUTION AGREEMENT REACHED DURING AN INVESTIGATION

Allegations and issues under investigation may be resolved at any time when, prior to the conclusion of
the investigation, the recipient expresses an interest in resolving the allegations and issues and OCR
determines that it is appropriate to resolve them with an agreement during the course of an investigation.
Where OCR has obtained sufficient evidence to support a finding under CPM subsection 303(a)
(insufficient evidence) or CPM subsection 303(b) (violation) with regard to any allegation(s), OCR will
not resolve the allegation(s) pursuant to CPM Section 302, but will proceed in accordance with the
appropriate provisions set forth in CPM Section 303.

OCR will inform the recipient that this process is voluntary. When OCR determines that it is appropriate
to resolve the allegations(s) and issue(s) pursuant to CPM Section 302, OCR will notify the complainant
of the recipient’s interest in resolution.

For cases with allegations and issues proposed for resolution under this Section, OCR will prepare a
Statement of the Case 9 (including a proposed resolution agreement). The Statement of the Case must set
forth:

    x   A statement of OCR’s jurisdictional authority, including recipient status and the statutory basis
        for the investigation.
    x   An explanation of the pertinent legal standard(s).
    x   A statement of each allegation and issue investigated to date supported by any necessary
        explanation or analysis of the evidence.
    x   The outstanding areas that OCR would have to investigate in order to reach a determination
        regarding compliance.
    x   The date of the recipient’s expression of interest in resolving the complaint.
    x   OCR’s basis for entering into the resolution agreement.
    x   An explanation of how the terms of the agreement are aligned with the allegations and issues
        investigated and are consistent with applicable law and regulation(s).

The Statement of the Case must address all of the allegations and issues proposed for resolution under
CPM Section 302 as well as any other allegation(s) that will be resolved pursuant to other sections, such
as CPM Section 303.

A copy of the resolution agreement will be included with the resolution letter.


                                                                                      Revised February 2016




9
 The elements in the Statement of the Case are covered by the Case Resolution Processing Document, which OCR
implemented on February 8, 2016.
         Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 21 of 39
Case Processing Manual                                                                       |Pagee 20


OCR will monitor the implementation of the agreement until the recipient has fulfilled the terms of the
agreement and is in compliance with the statute(s) and regulation(s) at issue in the case. See CPM Article
V.

(a) Timeframes and Procedures for Negotiations

From the date that the proposed terms of the resolution agreement are shared with the recipient, OCR and
the recipient will have a period of up to 30 calendar days within which to reach final agreement.

During the negotiations period (which may be less than 30 days, at the discretion of OCR), OCR may
suspend its investigation of the case. Where a final agreement is not reached by the 30th day, the
investigation will resume no later than on the 31st day after negotiations were initiated. This 30-day
period for suspension of the investigation in order to conduct negotiations cannot be restarted.

SECTION 303        INVESTIGATIVE DETERMINATIONS

At the conclusion of the investigation of all allegations and issues, OCR will determine, using a
preponderance of the evidence standard, whether:

     x   There is insufficient evidence to support a conclusion of noncompliance.
     x   The evidence supports a conclusion of noncompliance.

OCR will issue a letter of finding(s) to the parties explaining the reason(s) for its decision. See CPM
subsection 301(c) and CPM subsection 301(d).

For recipients operating under federal court order, see CPM Section 704.

(a) Insufficient Evidence Determination

When OCR determines that the preponderance of the evidence does not support a conclusion that the
recipient failed to comply with applicable regulations, OCR will issue a letter of finding(s) to the parties
explaining the reasons for its decision. See CPM Section 301(c).

(b) Non-Compliance Determination

When OCR determines that the preponderance of the evidence supports a conclusion that the recipient
failed to comply with applicable regulation(s), in addition to the Statement of the Case 10, OCR will
prepare a letter of finding(s), and a proposed resolution agreement. The Statement of the Case must set
forth:

     x   A statement of OCR’s jurisdictional authority, including recipient status and the statutory basis
         for the investigation.
     x   An explanation of the pertinent legal standard(s).
     x   A statement of each allegation and issue investigated and the findings of fact for each, supported
         by any necessary explanation or analysis of the evidence on which the findings are based.
     x   Conclusions for each allegation and issue that reference the relevant facts, the applicable
         regulation(s), and the appropriate legal standards.
                                                                                     Revised February 2016


10
  The elements in the Statement of the Case are covered by the Case Resolution Processing Document, which OCR
implemented on February 8, 2016.
          Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 22 of 39
Case Processing Manual                                                                              |Pagee 21


    x         OCR’s basis for entering into the resolution agreement.
    x         An explanation of how the terms of the agreement are aligned with the allegations and issues
              investigated and are consistent with applicable law and regulation(s).

The agreement must include action steps that, when implemented, will remedy both the individual
discrimination at issue as well as any systemic discrimination. OCR will contact the recipient and will
attempt to secure the recipient’s willingness to negotiate a resolution agreement. In addition, OCR will
notify the complainant that it intends to negotiate a resolution agreement.

OCR will monitor the implementation of the agreement until the recipient is in compliance with the
statute(s) and regulations at issue in the case. See CPM Section 304. A copy of the resolution agreement
will be included with the letter of finding.

   1.    Timeframes and Procedures for Negotiations

              From the date that the proposed terms of the resolution agreement are shared with the recipient,
              OCR and the recipient will have a period of up to 90 calendar days within which to reach final
              agreement.

   2. Negotiation Impasse

         i.       OCR may end the negotiations period at any time prior to the expiration of the 90-calendar
                  day period when it is clear that agreement will not be reached (e.g., the recipient has refused
                  to discuss any resolution; the recipient has indicated a refusal to agree to a key resolution
                  term; the recipient has not responded to a proposed resolution agreement and at least 30
                  calendar days have passed). At such time, OCR shall immediately issue an impasse letter
                  that informs the recipient that OCR will issue a letter of finding(s) in 10 calendar days if a
                  resolution agreement is not reached within that 10-day period.

        ii.       If OCR and the recipient negotiate for 90 calendar days and fail to reach final agreement by
                  the 90th day, OCR shall issue an impasse letter on the 91st day; the impasse letter will inform
                  the recipient that OCR will issue a letter of finding(s) in 10 calendar days if a resolution is not
                  reached within that 10-day period.

   3. Issuance of Letter of Finding(s) and Letter of Impending Enforcement Action

              If agreement is not reached during the 10-day impasse period, OCR will issue the Letter of
              finding(s) on the 11th day. If the recipient does not enter into a resolution agreement within 30
              calendar days of the date of the Letter of finding(s), OCR must follow the procedures in CPM
              Section 305 for the issuance of a Letter of Impending Enforcement Action.

SECTION 304             GUIDELINES FOR RESOLUTION AGREEMENTS

The complaint will be considered resolved and the recipient deemed compliant when the recipient, after
negotiating with OCR and reaching agreement on its terms, enters into an agreement that, when fully and
effectively implemented, will address all of OCR’s compliance concerns and/or the identified violations.
See CPM Section 302 and CPM Section 303.

                                                                                           Revised February 2016
        Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 23 of 39
Case Processing Manual                                                                       |Pagee 22


A copy of the agreement will be included with the resolution letter (if obtained during the investigation,
pursuant to CPM Section 302) or letter of finding(s) (if obtained after a compliance determination is made
after completion of the investigation, pursuant to CPM Section 303).

Resolution Agreements:

    x   Must be signed by a person with authority to bind the recipient;
    x   Must include:

            Specific acts or steps the recipient will take to resolve compliance issues.
            Dates for implementing each act or step.
            Dates for submission of reports and documentation.
            Where appropriate, language requiring submission of documents and/or other information or
             actions for OCR’s review and approval, and timeframes for their submission.
            Timeframes requiring the recipient to implement what OCR has approved, and language
             requiring documentation verifying implementation.
            The following statements of principles:
             o The recipient understands that by signing the Agreement, it agrees to provide data and
                 other information in a timely manner. Further, the recipient understands that, during the
                 monitoring of the Agreement, OCR may visit the recipient, interview staff and students,
                 and request such additional reports or data as are necessary for OCR to determine
                 whether the recipient has fulfilled the terms of the Agreement and is in compliance with
                 the statute(s) and regulations that were at issue in this case.
             o The recipient understands that OCR will not close the monitoring of the Agreement until
                 such time that OCR determines that the recipient has fulfilled the terms of the Agreement
                 and is in compliance with the statute(s) and regulations that were at issue in this case.
             o The recipient understands and acknowledges that OCR may initiate administrative
                 enforcement or judicial proceedings, including to enforce the specific terms and
                 obligations of the Agreement. Before initiating administrative enforcement (34 C.F.R. §§
                 100.9, 100.10), or judicial proceedings, including to enforce the Agreement, OCR shall
                 give the recipient written notice of the alleged breach and sixty (60) calendar days to cure
                 the alleged breach.

Where the agreement is memorialized through an exchange of letters or other written communications,
each of the above elements must be satisfied.

SECTION 305        LETTER OF IMPENDING ENFORCEMENT ACTION

When following the expiration of the 30 calendar day period or the 10 calendar day period referenced in
CPM subsection 303(b) and the issuance of a letter of finding(s), the recipient refuses to make a
commitment to voluntarily resolve the identified areas of noncompliance, OCR will prepare a Letter of
Impending Enforcement Action. The following information must be included:

   x    A statement of allegation(s) and issue(s) in the case.
   x    A statement of OCR’s jurisdictional authority, including recipient status and the statutory basis for
        the investigation.
   x    A statement of the findings of fact for each, allegation (s) and issue(s) supported by any necessary
        explanation or analysis of the evidence on which the findings are based.
   x    Conclusions for each allegation and issue that reference the relevant facts, the applicable
        regulation(s), and the appropriate legal standards.
       Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 24 of 39
Case Processing Manual                                                                     |Pagee 23


   x   Notice that the Letter of Impending Enforcement Action is not intended and should not be
       construed to cover any other issue regarding the recipient’s compliance.
   x   Notice of the time limit on OCR’s resolution process and the consequence of failure to reach
       agreement.
   x   A description of OCR’s unsuccessful attempts to resolve the case.
   x   When a decision is made to defer final approval of any applications by the recipient for additional
       federal financial assistance or, with respect to the Boy Scouts Act, additional funds made available
       through the Department over what the recipient is presently receiving, the letter also will provide
       notice of such possible deferral. A separate deferral letter will be prepared if appropriate.
   x   Title II letters will include the following language: “The complainant may have a right to file a
       private suit pursuant to Section 203 of the Americans with Disabilities Act, whether or not OCR
       finds a violation of Title II.”

To resolve the case after issuance of the Letter of Impending Enforcement Action, any resolution
agreement that the recipient proposes must be approved by OCR.

SECTION 306       APPEALS

OCR affords an opportunity to the complainant to appeal OCR’s letters of finding issued pursuant to
CPM subsection 303(a).

The appeal process is not a de novo review of OCR’s decision.

Notice of the appeal process is provided to complainants in the information sheet, “OCR Complaint
Processing Procedures.” OCR’s appeal process is also available
at http://www.ed.gov/about/offices/list/ocr/complaints-how.html.

The complainant must send a written appeal to the Enforcement Office Director of the Enforcement
Office that issued the determination. All documentation to support the appeal must be submitted with the
complainant’s appeal. In an appeal, the complainant must explain why he or she believes the factual
information was incomplete, the analysis of the facts was incorrect, and/or the appropriate legal standard
was not applied, and how this would change OCR’s determination in the case. Failure to do so may result
in the denial of the appeal.

In order to be timely, an appeal (including all supporting documentation) must be submitted within 60
calendar days of the date of the letter of finding(s). The Enforcement Office Director may exercise
discretion in granting a waiver of the 60-day timeframe where:

(a) The complainant was unable to submit the appeal within the 60-day timeframe because of illness or
    other incapacitating circumstances and the appeal was filed within 30 days after the period of illness
    or incapacitation ended.
(b) Unique circumstances generated by agency action have adversely affected the complainant.

A written decision on appeal will be issued. This appeal decision of the Enforcement Office Director
constitutes the final agency decision. The final agency decision will inform the complainant that he or
she “may have the right to file a private suit in federal court whether or not OCR finds a violation.”
       Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 25 of 39
Case Processing Manual                                                                  |Pagee 24


SECTION 307 REFERRALS FROM THE DEPARTMENT OF JUSTICE (DOJ) AND THE
  EQUAL EMPLOYMENT OPPORTUNITY COMMISSION (EEOC)

When a Title II complaint is referred to OCR by the Department of Justice, OCR will send a copy of the
letter resolving the case to DOJ. When a Title II/504 employment discrimination complaint has been
dual-filed with EEOC and OCR, and when a complaint has been referred to OCR, OCR will notify the
EEOC once the complaint has been resolved. See 28 C.F.R. Part 37 and 29 C.F.R. Part 1640.
        Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 26 of 39
Case Processing Manual                                                                        |Pagee 25


ARTICLE IV          COMPLIANCE REVIEWS AND DIRECTED INVESTIGATIONS


The investigation and resolution options and procedures identified in the CPM will be utilized for
compliance reviews and directed investigations, as appropriate. See CPM Articles III, V, VI. The
“initiation date” is the date of the letter notifying the recipient of the compliance review or directed
investigation.

SECTION 401        COMPLIANCE REVIEWS

In addition to the regulations implementing Title VI that require OCR to investigate complaints that are
filed with the agency, the regulations require OCR to initiate “periodic compliance reviews” to assess the
practices of recipients to determine whether they comply with the Title VI regulations. See 34 C.F.R. §
100.7(a). This regulatory provision is incorporated by reference in the regulations implementing other statutes
enforced by OCR. See Title IX (34.C.F.R. § 106.71), Section 504 (34. C.F.R. § 104.61), and the Boy
Scouts Act (34. C.F.R. § 108.9). For the Age Discrimination Act, see 34 C.F.R. § 110.30. For Title II, see
28 C.F.R. § 35.172(a).

The compliance review regulations afford OCR broad discretion to determine the substantive issues for
investigation and the number and frequency of the investigations. To address issues of strategic
significance in civil rights areas facing educational institutions, OCR will identify, plan and implement a
docket of compliance reviews.

SECTION 402        DIRECTED INVESTIGATIONS

In appropriate circumstances, OCR may conduct a directed investigation when a report or other
information indicates a possible failure to comply with the regulations and laws enforced by OCR, the
matter warrants immediate attention and the compliance concern is not otherwise being addressed through
OCR’s complaint, compliance review or technical assistance activities. See 34 C.F.R. § 100.7(c). This
regulatory provision is incorporated by reference in the regulations implementing the other statutes
enforced by OCR. See Title IX (34 C.F.R. § 106.71), Section 504 (34 C.F.R. § 104.61), and the Boy
Scouts Act (34 C.F.R. § 108.9). For the Age Discrimination Act, see 34 C.F.R. § 110.30. For Title II, see
28 C.F.R. Part 35.

A directed investigation is an OCR-initiated process that allows OCR to address possible discrimination
that is not currently being addressed through OCR’s complaint, compliance review or technical assistance
activities. Depending on the circumstances, a directed investigation may include offering technical
assistance to the recipient, and/or conducting an expedited investigation that may result in a resolution
agreement that will ensure that recipients come into compliance with the requirements of the civil rights
laws.
       Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 27 of 39
Case Processing Manual                                                                     |Pagee 26


ARTICLE V            MONITORING RESOLUTION AGREEMENTS


Effective and vigorous case monitoring is essential to ensuring compliance with civil rights laws. OCR
will promptly conduct its monitoring activities. OCR will closely monitor the recipient’s implementation
of the resolution agreement to ensure that the commitments made are implemented fully and effectively
and that the recipient is in compliance with the statute(s) and regulation(s) at issue. OCR may conduct
onsite visits as part of its monitoring. OCR may publicize these visits in order to obtain information from
the public concerning the recipient’s implementation of the resolution agreement. OCR may also conduct
individual interviews and focus groups as part of the onsite monitoring activities. See CPM subsection
702(d). OCR will plan all monitoring activities to ensure that the resolution agreement and OCR’s
monitoring result in compliance with the applicable civil rights laws at issue. OCR will not close the
monitoring of a resolution agreement until such time that OCR determines that the recipient has fulfilled
the terms of the resolution agreement and is in compliance with the statute(s) and regulation(s) that were
at issue.

SECTION 501 RESPOND TO MONITORING REPORTS AND VERIFY RECIPIENT’S
            IMPLEMENTATION

OCR will promptly acknowledge receipt of interim and final monitoring reports. OCR will evaluate the
report and issue an appropriate response (e.g., where OCR determines actions taken are sufficient or
insufficient under the agreement). OCR must obtain sufficient information to determine whether the
commitments made by the recipient have been implemented consistent with the terms of the resolution
agreement. Depending on the nature of the agreement, verification of remedial actions may be
accomplished by review of reports, documentation and other information submitted by recipients and
knowledgeable persons, interviews of the recipients and knowledgeable persons and/or site visit(s).

SECTION 502 IMPLEMENTATION PROBLEMS

OCR will promptly provide written notice to the recipient of any deficiencies with respect to
implementation of terms of the agreement, and will promptly request appropriate action to address such
deficiencies. When OCR has determined that a recipient has failed to comply with the agreement or any
of the terms thereof for reasons that do not justify modification of the agreement pursuant to CPM
subsection 503(a), OCR will take prompt action pursuant to CPM Section 305 and CPM Article VI to
enforce the agreement and ensure that the recipient complies with the statute(s) and regulation(s) that
were at issue.

SECTION 503       MODIFICATIONS OF AGREEMENTS

(a) Changed Circumstances Affecting Agreements

Pursuant to CPM subsection 503(c), OCR may agree to modify or terminate a resolution agreement when
it learns that circumstances have arisen that substantially change, fully resolve, or render moot, some or
all of the compliance concerns that were addressed by the resolution agreement. OCR may also modify
the agreement in response to changes in controlling case law, statutes, regulations, or agency policy.
       Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 28 of 39
Case Processing Manual                                                                    |Pagee 27


(b) New Compliance Issues

OCR may address a new compliance issue(s) identified for the first time during monitoring by providing
technical assistance or considering the issue(s) for a compliance review. See CPM Section 401.

(c) Approval of Modifications

OCR must approve modifications to the agreement (e.g., requests to change the substance of any
provision in the agreement, requests for extension of time to submit a report or to complete a required
action). Approved modifications must be set forth in writing and appended to the original agreement.
Requests for modification must be documented in the case file. The complainant will be notified in
writing of approved modification(s) to the substance of the agreement and extension(s) of the timeframe
within which to complete a required act(s).

SECTION 504       CONCLUSION OF MONITORING

OCR will conclude the monitoring of a case when it determines that the recipient has fully and effectively
implemented the terms of the resolution agreement, including any subsequent approved modifications to
the agreement, and is in compliance with the statute(s) and regulation(s) at issue. The recipient and the
complainant will be promptly notified in writing of this determination.
        Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 29 of 39
Case Processing Manual                                                                      |Pagee 28


ARTICLE VI INITIATION OF ENFORCEMENT ACTION


When OCR is unable to negotiate a resolution agreement with the recipient, OCR will initiate
enforcement action. OCR will either: (1) initiate administrative proceedings to suspend, terminate, or
refuse to grant or continue and defer financial assistance from or, with respect to the Boy Scouts Act,
funds made available through the Department to the recipient; or (2) refer the case to DOJ for judicial
proceedings to enforce any rights of the United States under any law of the United States.

SECTION 601       INITIATE ADMINISTRATIVE PROCEEDINGS WHERE APPROPRIATE

When post-Letter of Impending Enforcement Action negotiations do not result in a resolution agreement,
OCR will where appropriate, request that an administrative proceeding be initiated. OCR will establish a
team to prosecute the case. When deferral of funds has been imposed, the Notice of Opportunity for
Hearing will be issued within 30 days of the notice of the deferral action.

SECTION 602       REFER TO DOJ WHERE APPROPRIATE

When post-Letter of Impending Enforcement Action negotiations do not result in a resolution agreement,
OCR will where appropriate, issue a letter to the recipient stating that the case will be referred to DOJ in
10 days from the date of the letter.

SECTION 603       ENFORCEMENT FOR DENIAL OF ACCESS

A recipient denies access to OCR when it:

    x   Refuses to permit OCR access during the recipient’s normal business hours to information
        maintained by the recipient that is necessary to determine compliance status of the allegation(s)
        and issue(s) under investigation, or, during monitoring, recipient’s compliance with a resolution
        agreement. Generally, this includes the access to books, records, accounts, including electronic
        storage media, microfilm, retrieval systems and photocopies, and other sources of information,
        including witnesses, and recipient’s facilities.
    x   Refuses to permit OCR access to its employees during the recipient’s regular business hours.
    x   Fails to provide information by virtue of the refusal of one of its employees to do so or to provide
        access to information maintained exclusively by an employee in his/her official capacity.
    x   Refuses to complete applicable OMB-approved compliance and survey forms relevant to an
        investigation.

Where the recipient has refused to provide OCR access orally, either in person, over the telephone or
through use of other media, OCR must attempt to ascertain the exact basis for the recipient’s refusal and
explain OCR’s authority to obtain the evidence. Where attempts to persuade the recipient to provide
access have failed, OCR must send a letter to the recipient that sets forth in detail the evidence (e.g.,
documents, data, other information, witnesses) to which the recipient denied OCR access and specifies
the efforts that OCR has made to obtain the evidence. If the recipient does not voluntarily provide OCR
with access to the requested evidence within 30 calendar days of OCR’s issuance of the letter to recipient,
OCR will issue a Letter of Impending Enforcement Action pursuant to CPM Section 603. If the recipient
continues to deny OCR access to the requested evidence, OCR will issue a letter to the recipient stating
OCR’s intention to impose deferral of funds.
       Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 30 of 39
Case Processing Manual                                                                |Pagee 29


SECTION 604      ENFORCEMENT FOR FAILURE TO COMPLY WITH OCR AGREEMENT

Where the recipient has failed to comply with the terms of a resolution agreement OCR must issue a
Letter of Impending Enforcement Action pursuant to CPM Section 305. If the recipient does not come
into compliance after issuance of the Letter of Impending Enforcement Action, OCR will initiate
enforcement action pursuant to either CPM Section 601 or CPM Section 602.
        Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 31 of 39
Case Processing Manual                                                                        |Pagee 30


ARTICLE VII APPENDICES


SECTION 701 SPECIAL INTAKE PROCEDURES

(a) Age Discrimination Complaints

An age discrimination complaint is timely when it is filed within 180 days of the date the complainant
first had knowledge of the alleged discrimination. For good cause shown, OCR may extend this time
limit.

For service complaints under the Age Discrimination Act, the complainant may file a civil action under
the Age Discrimination Act in federal court but only after he or she has exhausted administrative
remedies. Administrative remedies are exhausted when either of the following has occurred: (1) 180 days
have elapsed since the filing of a complaint with OCR and OCR has made no finding, or (2) OCR issues a
finding in favor of the recipient. If OCR fails to make a finding within 180 days or issues a finding in
favor of the recipient, OCR will promptly notify the complainant of this fact and of his or her right to
bring a civil action for injunctive relief. OCR’s notice must also contain the following information: that
a civil action can be brought only in a United States district court for the district in which the recipient is
found or transacts business; that a complainant prevailing in a civil action has the right to be awarded the
costs of the action, including reasonable attorney's fees, but that these costs must be demanded in the
complaint filed with the court; that before commencing the action, the complainant shall give 30 days’
notice by registered mail to the Secretary, the Secretary of Health and Human Services, the Attorney
General of the United States, and the recipient; that the notice shall state the alleged violation of the Age
Discrimination Act, the relief requested, the court in which the action will be brought, and whether or not
attorney's fees are demanded in the event the complainant prevails; and that the complainant may not
bring an action if the same alleged violation of the Age Discrimination Act by the same recipient is the
subject of a pending action in any court of the United States.

   1. Employment Complaints

       OCR does not have jurisdiction over employment complaints under the Age Discrimination Act.
       Employment complaints filed by persons 40 and older are referred to the appropriate EEOC office,
       and the OCR complaint is closed. Employment complaints filed by persons under 40 are not
       within the jurisdiction of EEOC and may be closed with notice to the complainant that there is no
       jurisdiction under the Act. If the complaint alleges age discrimination in employment that is
       within EEOC’s jurisdiction and also contains allegations of discrimination in services within the
       jurisdiction of OCR, the complaint is split into two separate cases. Each is given its own case
       number, the age employment complaint is referred to EEOC with the OCR age employment case
       being closed, and OCR proceeds with the age services complaint.

    2. Service Complaints

        All complete and timely complaints (see 34 C.F.R. §§ 110.31 and 110.32) containing an
        allegation of age discrimination in services are promptly referred to:

                 Federal Mediation and Conciliation Service
                 Attention: Alternative Dispute Resolution Department
                 2100 K Street, N.W.
                 Washington, D.C. 20427
        Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 32 of 39
Case Processing Manual                                                                    |Pagee 31


        Where OCR receives a complaint containing both allegations of age discrimination in services
        and allegations under Title VI, Title IX, Title II, Section 504, and/or the Boy Scouts Act, and
        OCR determines that the non-age allegation(s) is independent and separable from the age
        allegation, OCR will refer only the age portion of the complaint to FMCS. OCR will proceed to
        investigate the additional allegations over which OCR has jurisdiction. OCR will not wait for
        mediation of the age portion of the complaint to conclude before beginning investigation of the
        non-age portion of the complaint.

Copies of the complaint and letters to the complainant and recipient and a completed FMCS “Request for
ADA Mediation Assistance” must be included.

If FMCS does not resolve the complaint within 60 days from the date of filing with OCR, OCR will
resume processing the age aspects of the complaint. The date that the complaint or any portion of a
complaint is sent to FMCS shall be entered in CMS; the date that the complaint is referred back from
FMCS shall also be entered in CMS. FMCS’s processing time will, therefore, not be included in OCR’s
case processing time.

(b) Title VI Complaints against Proprietary Schools

Authority to process Title VI complaints against proprietary vocational schools (privately owned, profit-
making enterprises that teach a trade or skill) has, with certain exceptions, been delegated to the U.S.
Department of Veterans Affairs. Such complaints must be forwarded to:

                U.S. Department of Veterans Affairs
                Office of Resolution Management
                810 Vermont Avenue, N.W.
                Washington, D.C. 20420

OCR must refer to the U.S. Department of Health and Human Services Title VI complaints filed against a
proprietary school operated by a hospital. The complainant must be notified of the referral, and the
complaint closed.

The following exceptions apply:

    x   OCR remains responsible for enforcement of Title VI where a proprietary vocational school is
        operated by a college or university. See 38 C.F.R. § 18a.1(a).
        OCR remains responsible for enforcement of Title VI where a proprietary vocational school
        offers non-degree courses for which credit is given and which, on transfer, would be accepted
        toward a baccalaureate or higher degree by a degree-granting institution. See 38 C.F.R. § 18a.1
        (b).

(c) Title VI and Title IX Employment Complaints (see 29 C.F.R. §§ 1691.1 – 1691.13 and 28 C.F.R.
    §§ 42.601 – 42.613)

Race, color, national origin and sex discrimination in employment complaints will be processed in
accordance with the government-wide regulations. OCR will:

   1. Within ten days of receipt, notify the complainant and the recipient that OCR has received the
      complaint, including the date, place and circumstances of the alleged unlawful employment
      practice.
         Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 33 of 39
Case Processing Manual                                                                      |Pagee 32



   2. Within 30 days of receipt:

            i.   Determine whether OCR has jurisdiction over the complaint under Title VI and/or Title
                 IX.
           ii.   Determine whether EEOC may have jurisdiction over the complaint.
          iii.   Transfer to the EEOC all complaints over which OCR does not have jurisdiction but over
                 which EEOC may have jurisdiction. Notify the complainant and the recipient of the
                 transfer, the reason for the transfer, the location of the EEOC office to which the
                 complaint was transferred and that the date the agency received the complaint will be
                 deemed the date it was received by EEOC.
          iv.    Refer to the EEOC certain complaints over which both OCR and EEOC appear to have
                 jurisdiction (“joint complaints”), consistent with the following guidance:

                 Absent special circumstances, OCR will refer a joint complaint that solely alleges
                 employment discrimination against an individual.

                 Absent special circumstances, OCR will not refer a joint complaint alleging a pattern or
                 practice of employment discrimination.

                 Absent special circumstances, OCR will not refer a joint complaint that alleges
                 discrimination in employment and includes allegations regarding other practices of a
                 recipient. If, because of special circumstances, the employment allegations of such a
                 complaint are referred to EEOC, OCR will assign a new case number to the allegations
                 that are retained.

                 OCR will notify the complainant and recipient of the action taken on the joint complaint.
                 In the case of a referral to EEOC, the notice will include the location of the EEOC office
                 to which the complaint was referred, the civil rights provision(s) involved, the authority
                 of EEOC under this regulation and that the date the agency received the complaint will be
                 deemed the date it was received by EEOC.

                 For those joint complaints retained for OCR investigation, OCR will contact the EEOC to
                 ensure that, in the event EEOC has also received the complaint, EEOC defers its
                 investigation.

(d) Title II ADA Complaints (Other than Employment) (see 28 C.F.R. § 35.171(a)(2)(i))

     OCR has jurisdiction to investigate Title II complaints against public elementary and secondary
     education systems and institutions, public institutions of higher education and vocational education
     (other than schools of medicine, dentistry, nursing, and other health-related schools), and public
     libraries. When OCR receives an ADA-only complaint over which it does not have jurisdiction, it
     will be referred to the DOJ, and then closed. The complainant will be notified of the referral.

(e) Section 504 and Title II Disability Employment Complaints (see 28 C.F.R. Part 37 and 29
    C.F.R. Part 1640)

   1. Referral or Deferral

    i.     Disability employment complaints shall be referred to the DOJ Civil Rights Division if OCR
           has no jurisdiction under either Title II of the ADA or Section 504 of the Rehabilitation Act of
             Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 34 of 39
Case Processing Manual                                                                          |Pagee 33


               1973, and EEOC does not have jurisdiction under Title I (i.e., recipient has fewer than 15
               employees). If EEOC has jurisdiction under Title I (recipient has 15 or more employees) the
               complaint shall be referred to the EEOC.

    ii.        OCR shall defer individual complaints unless the complainant elects to have OCR process the
               charge. OCR must notify the complainant in writing that he or she may choose whether to
               have OCR or the EEOC process the complaint and that if the complainant would like OCR to
               process the complaint, OCR must receive such written request within 20 calendar days of the
               date of the letter. See 28 C.F.R. § 37.8 (a)(1). If special circumstances make deferral
               inappropriate, OCR and the appropriate agency may jointly determine to reallocate
               investigation responsibilities. See 28 C.F.R. § 37.8 (e).

   2.        Retention

        i.     When OCR has jurisdiction over a disability employment complaint under Section 504, OCR
               shall retain the complaint if:

               x    The EEOC does not have jurisdiction under Title I (i.e., if fewer than 15 employees).
               x    The EEOC has jurisdiction, but the complainant elects to have OCR process the complaint.
               x    The complaint alleges discrimination in both employment and in other practices or services
                    covered by Section 504.
               x    The complaint alleges a pattern or practice of employment discrimination. See 28 C.F.R. §
                    37.6(d)(1).

         ii.       When OCR has jurisdiction under Title II of the ADA but not under Section 504, OCR shall
                   retain jurisdiction over a complaint when it determines that EEOC does not have jurisdiction
                   under Title I. See 28 C.F.R. §§ 37.6 (d)(2) and (3).

SECTION 702 DATA COLLECTION AND INFORMATION GATHERING

(a) Generally

OCR’s data collection and information gathering activities will depend upon the particular case,
applicable legal standards, and investigative/resolution strategy. The data/information collection and
other investigative activities will vary from case to case depending on the extent to which relevant data
are in the control of the recipient or others, and investigation strategies. Some general investigative
principles and practices include:

    x        Collect publicly available data, including data available on recipient public websites and data
             from OCR’s Civil Rights Data Collection (CRDC).
    x        Obtain independent written documentation to corroborate oral statements.
    x        Label all evidence, documents, electronic media, and written records of contact, with information
             identifying the case being investigated and the circumstances under which the evidence was
             obtained (e.g., where and when an interview was conducted, and who provided a given
             document).
    x        Document efforts to obtain access to recipient data and witnesses.
    x        Undertake a robust outreach to the recipient community to increase access to relevant information
             in the conduct of an investigation (e.g., by publicizing OCR’s presence and availability in onsite
             investigations for individual interviews and focus groups as well as OCR’s availability for
             discussion with interested individuals before and subsequent to the onsite), as appropriate.
            Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 35 of 39
Case Processing Manual                                                                                                   |Pagee 34


     x      Determine whether it is appropriate to obtain interim relief for the complainant. As soon as OCR
            identifies the need for such relief, OCR will contact the recipient to secure it.
     x      Collect data resulting from any methods recipients use to track and evaluate their compliance
            with their legal responsibilities (e.g., climate surveys and other self-assessment tools).

(b) OCR’s Authority to Obtain Information

OCR has the right of access during a recipient’s regular business hours to the recipient’s facilities and to
information maintained by the recipient that is necessary to determine compliance status on those issues
under investigation. See 34 C.F.R. § 100.6 (c) and 34 C.F.R. § 99.31(a)(3)(iii). Generally, this includes
access to such of the recipient’s books, records, accounts, including electronic storage media,
microfilming, retrieval systems and photocopies maintained by the recipient, and other sources of
information, including witnesses, and its facilities as may be pertinent to ascertain compliance. OCR, not
the recipient, decides what information is relevant to a determination of compliance.

(c) Requests for Records

    1. Data Requests

            A data request seeks information from the recipient relevant to the investigation. It can be used to
            initiate information collection or to request further information, as necessary.

    2. Timeframes for Recipient’s Response

            Depending upon the nature and extent of OCR’s data request, the recipient will be given an
            appropriate amount of time (for example 15 calendar days from the date of OCR’s request) to
            submit the information required. The timeframe will be established at OCR’s discretion,
            depending on the nature and extent of data requested and/or other special circumstances.

     3.     Data Provided by Recipient

            A recipient must submit information as necessary for OCR’s compliance activities. However,
            other federal regulations and policies may restrict OCR’s information requests:

          i.    For example, in the context of an ongoing complaint, compliance review, or directed
                investigation, OCR may require recipients to record information in such form and containing
                such information as OCR may determine is necessary to assess compliance, without
                obtaining prior approval for its use by the Office of Management and Budget. 11 See 34 C.F.R.
                § 100.6(b).
          ii.   OCR must consider federal policies concerning paperwork burdens when requesting a
                recipient to do more than provide OCR access to normally maintained information. Requests
                that a recipient manipulate or compile information to meet an OCR need must be reasonable
                and take into consideration the burden placed on the recipient. Recipients that maintain data
                in an electronic format must provide the data in that format to OCR in a file type that can be
                accessed by OCR. Recipients that do not maintain data in an electronic format are
                encouraged to provide the requested information in an electronic format that can be accessed
                by OCR.


11
   The Paperwork Reduction Act only applies to collections directed at 10 or more respondents, but with one important exception. Any
information requirement in a “rule of general applicability” is presumed to affect or potentially affect at least 10 respondents.
        Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 36 of 39
Case Processing Manual                                                                      |Pagee 35


If a recipient invites OCR to come onsite and collect the requested information, including the interview of
witnesses and provides OCR with sufficient access to files, records, logs, and appropriate indexes for
OCR to obtain the needed information, then the recipient has provided OCR with the requisite access.

      4. Confidentiality

OCR has the right of access to a recipient’s records, even if those records identify individuals by name.
To protect the confidential nature of the records, OCR, for example, may permit the recipient to replace
names with a code and retain a key to the code. However, OCR should inform the recipient that if at any
time such a procedure impedes the timely investigation of the case, OCR shall have access to the
unmodified records. See also 20 U.S.C. §§ 1232g (b)(1) and 1232g (b)(3) regarding the applicable
provisions of the Family Educational Rights and Privacy Act.

(d) Interviews

   1. Introduction

        Interviews are an integral part of investigations. The objective of interviews is to gain an
        understanding of the records and data relevant to the issues in the case; to obtain information
        from and assess the credibility of witnesses; and to evaluate recipient defenses. OCR may
        conduct individual interviews and focus groups, as appropriate, as part of its investigations.

   2. Notice

        Prior to initiating an interview, OCR should inform the witness of the following:

         i.   The general purpose of the interview, including OCR’s role, what law or laws may be
              pertinent to the investigation, and where appropriate, a brief explanation of what is under
              investigation.
       ii.    The potential uses of the information to be obtained from the witness and the Freedom of
              Information Act. A witness who wants a more thorough explanation should be given a
              copy of the “OCR Notice of Witness Rights.” This Notice is available at:
              (http://www2.ed.gov/about/offices/list/ocr/docs/witness-notice-mw.pdf)
       iii.   The witness’s right to personal representation during the interview by a person of his or her
              choice.
       iv.    When the witness is an employee of a recipient, his or her right to refuse to have anyone
              else present during the interview and his or her right to refuse to reveal the content of an
              interview.
        v.    The regulatory provision(s) concerning prohibition of intimidating or retaliatory acts by a
              recipient.
       vi.    In most cases, the recipient’s counsel will be allowed to be present during upper
              level management interviews.

   3. Privacy

        Interview witnesses under circumstances that assure privacy. An interpreter may be used when
        safeguards are taken to ensure the competence of the interpreter and to protect the witness’s
        privacy.
        Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 37 of 39
Case Processing Manual                                                                     |Pagee 36


    4. Interviews with Minors (Persons under 18) or Legally Incompetent Individuals

        OCR shall obtain written consent from a parent or guardian prior to conducting an interview of
        any person under 18 years of age or otherwise adjudicated legally incompetent, for example,
        mentally impaired. Parental or legal guardian consent may not be required for persons under 18
        if they are emancipated under state law and are therefore considered to have obtained majority.
        For persons under 18 who state they are emancipated, OCR should obtain proof of emancipation.

        Parental or legal guardian consent may not be necessary where the questions asked are of a
        general nature, not related to any specific events in which the minor was involved, and there are
        no records kept to identify the student. Where a recipient refuses to allow minor students to be
        interviewed without consent where the questions asked are of a general nature, not related to any
        specific events in which the minor was involved, and there are no records kept to identify the
        student, written consent must be obtained.

        Where parents or guardians refuse to provide consent for an interview, and OCR determines that
        the child’s information is critical, OCR may attempt to secure parental or guardian consent by
        inviting the parent or guardian to be present during the interview. Where consent is denied, OCR
        will not interview the child.

   5. Records of Interviews

        A written record of interviews (i.e., in-person, telephonic, or through use of other electronic
        media) must be kept. Interviewers will notify interviewees when a tape recording is used and
        tape recording will be done only with the consent of the interviewee. When interviewers use tape
        recording, the tape becomes part of the case record along with the written record. Regardless of
        the technique used during the interview, a written record of the interview must be created.

        The record of the interview to be placed in the case file must contain the following information:

         i.   Case identification (name and case number).
        ii.   Name and identification of the interviewee, interviewer, and any other person present
              (include an explanation for the presence of any other persons).
       iii.   Date, time, and location of interview (including whether the interview was conducted in
              person or through use of media (e.g., telephone, videoconferencing.
       iv.     A record of whether the interviewee was informed of required notifications.
        v.    Written record reflecting the questions and responses obtained during the interview
              (this need not be a verbatim transcript but must accurately reflect the responses of
              the witness).

SECTION 703       FREEDOM OF INFORMATION ACT AND PRIVACY ACT

The information OCR collects is analyzed by authorized personnel within the agency and is used only for
authorized civil rights compliance and enforcement activities. In order to resolve a complaint OCR may
need to reveal certain information to persons outside the agency to verify facts or gather additional
information. Such information could include the name, the age or physical condition of a complainant.
The Privacy Act of 1974, 5 U.S.C. § 552a, and the Freedom of Information Act (FOIA), 5 U.S.C. § 552,
govern the use of personal information submitted to all federal agencies and their individual components,
including OCR.
        Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 38 of 39
Case Processing Manual                                                                       |Pagee 37


The Privacy Act of 1974, 5 U.S.C. § 552a, regulates the collection, maintenance, use, and dissemination
of certain personal information in federal agency files. OCR’s investigation files have been exempted
from the provisions of the Privacy Act that provide individuals with access to records maintained on
them. The Department has published a Privacy Act system of records notice entitled Complaint Files and
Log, 18-08-01. Third parties may not gain access to records about individuals within a system of records
without the consent of the subject individual except as required by FOIA or pursuant to other statutory
exceptions contained in the Privacy Act. See 5 U.S.C. § 552a(b).

FOIA gives the public a right of access to records of federal agencies. The FOIA is implemented by
Department regulations. See 34 C.F.R. Part 5.

Any requests for copies of documents or other access to information contained in OCR’s case files should
be referred to the Enforcement Office staff responsible for handling FOIA and Privacy Act requests.
Although each request will be reviewed on a case-by-case basis, generally, OCR is not required to release
documents during the case resolution and investigation process or enforcement proceedings if the release
could reasonably be expected to interfere with OCR’s law enforcement activities. See 5 U.S.C. §
552(b)(7)(A). Also, a federal agency is not required to release records if they are pre-decisional
documents that would be subject to certain privileges in litigation. See 5 U.S.C. § 552(b)(5). Finally, a
federal agency is not required to release documents if their release would or could result in an
unwarranted invasion of privacy of an individual. See 5 U.S.C. §§ 552(b)(6) and (7)(C). OCR will not
reveal the name or other identifying information about an individual (including individuals who file
complaints or speak to OCR) unless (1) such information would assist in the completion of an
investigation or in enforcement activities against an institution that violates the laws; (2) such information
is required to be disclosed under the FOIA or the Privacy Act or otherwise by law; or (3) such
information is permitted to be disclosed under both FOIA and the Privacy Act and OCR determines
disclosure would further an interest of the Department and the United States.

In addition, OCR can release certain information about the complaint to the press or general public,
including the name of the school or institution; the date the complaint was filed; the type of
discrimination included in the complaint; the date the complaint was resolved, dismissed or closed; the
basic reasons for OCR’s decision; or other related information. Any information OCR releases to the
press or general public will not include the complainant’s name or the name of the person on whose
behalf the complaint was filed, except as noted in the paragraph above.

SECTION 704 RECIPIENTS OPERATING UNDER FEDERAL COURT ORDER

(a) United States a Party

When OCR receives a complaint alleging discrimination by a recipient against which the DOJ represents
the United States as a party in pending litigation, the following procedures will apply:

   1. OCR notification to DOJ: The Enforcement Office Director will forward the complaint to DOJ
      by electronic mail immediately and ask whether DOJ wants OCR to refer the complaint to DOJ.
      This will occur before any OCR evaluation of the complaint begins and even if it is clear on the
      face of the complaint that OCR would not open it for investigation.

   2. DOJ response: DOJ will have seven calendar days after the date of OCR’s electronic mail
      notification to determine whether (1) DOJ wants OCR to refer the complaint to DOJ, or (2) DOJ
      does not want OCR to refer the complaint to DOJ. There are no additional options. For example,
      a complaint cannot be conditionally referred or conditionally declined, nor may DOJ request
      referral of only a portion of a complaint.\
        Case 1:18-cv-01568-TDC Document 49-4 Filed 02/11/19 Page 39 of 39
Case Processing Manual                                                                   |Pagee 38



   3. No referral to DOJ: When DOJ indicates that it does not want OCR to refer the complaint, or
      DOJ does not respond within seven calendar days of the date of OCR’s electronic mail
      notification, OCR, in its sole authority, will immediately process the complaint.

   4. Referral to DOJ: When DOJ indicates that it wants OCR to refer the complaint, then:

       i.   OCR will refer the entire complaint to DOJ.
      ii.   OCR will close the complaint and notify the complainant that the complaint has been referred
            to DOJ.
     iii.   Once a complaint is referred to DOJ, DOJ will be responsible for investigating and resolving
            the entire complaint. OCR will forward all communications it receives from the complainant
            relating to the complaint to DOJ and DOJ will be responsible for addressing all such
            communications. OCR will not accept any type of return or re-referral of the complaint from
            DOJ.

(b) United States Not a Party

        1. As part of evaluation of the complaint OCR will consult with parties about the current status
           of the court order.
